COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
OCTAVIO CARRASCO GONZALEZ,               )
                                                                              )               No.  08-03-00377-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
143rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of Reeves County, Texas
Appellee.                           )
                                                                              )           
(TC# 03-06-06752-CRR)
                                                                              )
 
 
MEMORANDUM  OPINION
 
We have considered
Appellant=s motion
for voluntary dismissal of his appeal. 
The motion complies with Tex.R.App.P.
42.2(a).  No
decision of this Court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See Tex.R.App.P. 42.2(a); Tex.R.App.P. 43.2(f).  The appeal is hereby dismissed.
 
 
 
April
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)